                                         Entered on Docket
                                         May 28, 2019
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA


 1
                                       Signed and Filed: May 28, 2019
 2
 3
 4                                     ________________________________________
                                       DENNIS MONTALI
 5                                     U.S. Bankruptcy Judge

 6
 7
                             UNITED STATES BANKRUPTCY COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
     In re                                  )        Chapter 11
10                                          )
     PG&E CORPORATION,                      )        Bankruptcy Case
11                                          )        No. 19-30088-DM (Lead Case)
     and                                    )
12                                          )
     PACIFIC GAS AND ELECTRIC               )        Bankruptcy Case
13   COMPANY,                               )        No. 19-30089-DM
                                            )
14                           Debtors.       )        (Jointly Administered)
                                            )
15   9 Affects PG&E Corporation             )
     X Affects Pacific Gas and Electric Co. )
16   9 Affects both Debtors                 )
                                            )
17   * All papers shall be filed in         )
       Lead Case, No. 19-30088-DM.          )
18   ________________________________ )
19                         MEMORANDUM DECISION ON MOTION
                        TO APPOINT A RATEPAYERS’ COMMITTEE
20
             On May 9, 2019, this court held a hearing on the motion filed
21
     by The Utility Reform Network (“TURN”) for appointment of an
22
     official committee of ratepayer claimants (the “TURN Motion”).
23
     Having considered arguments made at the hearing and in TURN’s
24
     moving papers and reply, in various joinders,1 and in                   oppositions
25
             1
26          The following entities filed joinders, non-oppositions, or
     statements in support of the TURN Motion: Northern California Power
27   Agency; City and County of San Francisco; California Large Energy
     Consumers Organization; California Farm Bureau Federation; the
28   Public Advocates Office at the California Public Utilities
     Commission; and the SLF Fire Victim Claimants. Another joinder was
     filed, but subsequently withdrawn.
                                               -1-

Case: 19-30088   Doc# 2245   Filed: 05/28/19   Entered: 05/28/19 15:55:58    Page 1 of
                                          8
 1 filed by PG&E Corporation (the “Corporation”) and Pacific Gas and
 2 Electric Company          (the “Utility”) (collectively, “Debtors”), the
 3 Official Committee of Unsecured Creditors (“OCUC”), and Andrew R.
 4 Vara, Acting United States Trustee for Region 3 (the “UST”), the
 5 court concludes that the ratepayers do not have a “claim” for which
 6 separate representation by a committee is necessary and will enter
 7 therefore an order denying the TURN Motion.
 8
          I.     REQUESTED RELIEF
 9
          Contending that neither the OCUC nor the Official Committee of
10
     Tort Claimants (“OCTC”) “can speak on behalf of the ratepayers who
11
     will fund any plan” (TURN Motion, Dkt. 1324 at 5:12-14), TURN
12
     asserts that a separate committee for “focusing the views and
13
     opinions of all ratepayers” is essential.               Instead of proposing
14
     that individual and small business ratepayers act as committee
15
     members, TURN suggests that representatives of various non-creditor
16
     special interest groups serve on its proposed ratepayer committee
17
     (Id. at 5:27 – 7:13).        These entities include TURN itself, the
18
     Public Advocates Office of the California Public Utilities
19
     Commission (“CPUC”), Energy Policy of California Farm Bureau
20
     Federation, California Large Energy Consumer Advocates, AARP
21
     California, and the Greenlining Institute (Id. at 6:1-5).
22
23        II.    GOVERNING LAW
24        The Bankruptcy Code provides that the UST “shall appoint a
25 committee of creditors holding unsecured claims and may appoint
26 additional committees of creditors or of equity security holders as
27 the United States trustee deems appropriate.”                  11 U.S.C. §
28


                                                -2-

Case: 19-30088   Doc# 2245    Filed: 05/28/19   Entered: 05/28/19 15:55:58   Page 2 of
                                           8
               2
 1 1102(a)(1).         Section 1102(b) governs committee appointments and

 2 composition.        To be eligible for appointment, prospective members

 3 must qualify as creditors or equity interest holders.                    11 U.S.C. §

 4 1102(b)(1) and (2).         TURN contends that ratepayers are “creditors”

 5 entitled to representation by their own committee apart from the
         3
 6 OCUC.
 7            Section 101(10) defines “creditor” as an

 8             (A) entity that has a claim against the debtor that
               arose at the time of or before the order for relief
 9             concerning the debtor;

10             (B) entity that has a claim against the estate of a
               kind specified in section 348(d), 502(f), 502(g),
11             502(h) or 502(i) of this title; or

12             (C) entity that has a community claim.

13 11 U.S.C. § 101(10).         A “claim,” in turn, includes a “right to

14 payment.”      11 U.S.C. §§ 101(5).

15
          III.    DISCUSSION
16
                  A.   Ratepayers Are Not Creditors
17
          As required by section 1102, the UST appointed the OCUC to
18
     represent the interests of unsecured creditors.                Under section
19
     1102(a)(2), the court may (but is not required to) appoint
20
     additional committees of creditors.             TURN contends that ratepayers
21
     are creditors because they are entitled to receive a semiannual
22
          2
            Unless otherwise indicated, all chapter, section and rule
23   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
     to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037.
24
          3
            Despite the contention that ratepayers are entitled to
25   representation by their own committee, TURN proposes that special
     interest groups that are not creditors or typical ratepayers
26   themselves be members of the committee. TURN has not demonstrated
     that these entities or persons owe financial fiduciary duties to,
27   or maintain agency relationships with, the ratepayers they would
     purport to represent.
28


                                               -3-

Case: 19-30088   Doc# 2245   Filed: 05/28/19   Entered: 05/28/19 15:55:58   Page 3 of
                                          8
 1 credit on their bills stemming from auctions of greenhouse gas
 2 (“GHG”) allowances.        It further alleges that at the time its motion

 3 was filed, the Utility owed $324,538,000 to residential, small
 4 business and emission-intensive trade-exposed retail customers,
 5 plus another $128,975,630 to gas ratepayers.                 TURN Reply, dkt. 1820
                           4
 6 at ECF pg. 8, l. 12-15.            According to TURN, this right to

 7 semiannual refunds constitutes a “right to payment” under section
 8 101(5) that entitles ratepayers to assert creditor status for the
 9 purposes of section 1102.          As discussed below and at the hearing,

10 the court disagrees.
11        First, the semiannual credit is applied automatically and the

12 court has already entered an order permitting Debtors to continue
13 applying those credits going forward.               The court therefore rejects

14 the contention that this automatic, on-going and court-approved
15 right to an on-bill credit renders a ratepayer a “creditor”
                                                       5
16 entitled to separate representation by a committee.                      Even if these
          4
17          TURN also asserts in its reply that the CPUC is currently
     conducting two investigations into the Utility’s prepetition
18   conduct that “could result in remedies owed to ratepayers.” TURN
     Reply, dkt. 1820 at ECF pg. 9, l. 2-3. According to TURN, such
19   remedies “could take any form, including credits to ratepayers
     against revenues[.]” Id. at lines 9-14. The CPUC is investigating
20   the Utility’s conduct, and will determine the any liability and the
     appropriate remedy. It will impose and enforce any such liability
21   in its regulatory capacity. The bankruptcy court has no role to
     play in this matter, and committee representation of ratepayers is
22   thus unnecessary.
          5
23          The objections filed by the UST, the OCUC and Debtors also
     persuasively reject the position that ratepayers are persons who
24   hold claims against the Debtor and are thus eligible to serve on an
     official committee under section 1102(b)(1):
25
          TURN argues that because PG&E customers are entitled to
26        receive a small credit on their bills twice a year,
          “[e]very ratepayer within PG&E’s service area is a
27        creditor in these cases.” ECF No. 1324 at 8-9. While
          TURN is correct that 11 U.S.C. § 101(5)(A) defines
28        “claim” as a “right to payment,” ratepayers do not have a


                                               -4-

Case: 19-30088   Doc# 2245   Filed: 05/28/19   Entered: 05/28/19 15:55:58    Page 4 of
                                          8
 1 on-bill credits did represent unsecured debts, the OCUC provides
 2 adequate representation for customers who may assert a prepetition
 3 claim for missed credits.          A separate committee is not necessary to

 4 protect the customers’ entitlement to the credits.
 5        Second, as noted by Debtors in their objection, the GHG

 6 credits have been and continue to be credited against the rates,
 7 and will continue to be credited in accordance with the CPUC’s
 8 directive and state law.          In fact, this court has granted Debtors’

 9 motion to continue certain customer programs, including the
10 postpetition provision of the GHG credits.                See Order (i)

11 Authorizing Debtors to (a) Maintain and Administer Customer
12 Programs, Including Public Purpose Programs, and (b) Honor any
13 Prepetition Obligations Relating Thereto, and (ii) Authorizing
14 Financial Institutions to Honor and Process Related Checks and
15 Transfers entered on March 12, 2019 (Dkt. 843).                  Any credits

16 arising prepetition will be paid soon, if not already.
17 Consequently, any “claims” that existed as of the petition date
18 (January 29, 2019) will be gone very soon.
19        Moreover, the ratepayers do not have “claims” for such funds

20 apart from the CPUC’s directive, so even if PG&E did default, the
21 CPUC can compel payment under its regulatory powers.                     The

22
          right to payment. In fact, the [PUC] specifically
23        rejected the idea of paying customers directly via an
          off-bill rebate check in favor of an on-bill credit. ECF
24        No. 1326-1 at 121. All current customers receive the
          small credit in April and October, id. at 122, a minor,
25        automatic statement adjustment that does not rise to the
          level of transforming all gas and electric customers into
26        creditors of PG&E.
27   UST Objn. at dkt. 1651 at 5:16-25; see also OCUC Objn. at dkt.
     1653, ¶¶ 16-18; Debtors’ Objn. at 10:19 – 12:1-14.
28


                                               -5-

Case: 19-30088   Doc# 2245   Filed: 05/28/19   Entered: 05/28/19 15:55:58   Page 5 of
                                          8
 1 entitlementto credits are therefore not “claims” that should be
 2 classified and treated/modified under a chapter 11 plan.                     More

 3 importantly, the CPUC has already determined that these credits are
 4 NOT “refunds.” CPUC Decision No. 18-03-017 (“GHG allowance proceeds
 5 are not analogous to the funds found to qualify as “rate
 6 refunds[.]”).
 7         Finally, the formation of a committee of interested parties

 8 based on a “right of payment” that the court has already recognized
 9 and for which the court has authorized ongoing payment is not
10 supported by the language and intent of Bankruptcy Code section
11 1102.
12               B.   The Relief Sought in The TURN Motion is Unnecessary

13         The TURN Motion seeks appointment of a ratepayers committee to

14 serve the interests of the ratepayers as ratepayers and future
15 customers, and not their interests as nominal creditors.                     In

16 enumerated paragraph 2 of the motion (TURN Motion, dkt. 1324 at 5),
17 TURN argues that the existing committees cannot “speak on behalf of
18 the ratepayers who will fund any plan.”               “The members of each

19 respective official committee are fiduciaries for the general
20 unsecured and tort claimants in this case.                None can be expected to

21 separately assert and advocate for the interests of ratepayers as
22 regards future rate increases that will necessarily be required to
23 confirm the plan.” (Id. at 10:1-4).
24        The Bankruptcy Code, however, does not provide for the

25 creation of a separate committee to protect the interests of future
26 consumers or customers of a debtor.               As the court noted in its

27 Memorandum Decision Regarding Motion for Order Vacating Appointment
28 of Committee of Ratepayers in the prior PG&E case (Case No. 01-


                                               -6-

Case: 19-30088   Doc# 2245   Filed: 05/28/19   Entered: 05/28/19 15:55:58   Page 6 of
                                          8
 1 30923 at dkt. 599) (the “2001 Decision”), “there is no authority in
 2 the Bankruptcy Code for the appointment of [a] Official Committee
 3 of Ratepayers.”      Id. at 1-2.       Further, “ratepayers have other means

 4 and other fora to protect their interests.                Id. at 2.      The court’s

 5 holding in 2001 that the appointment of a ratepayers committee did
 6 not assure “adequate representation of creditors” is equally
 7 applicable in 2019.
 8        In addition, the ratepayers’ interests arising from their

 9 ratepayer status are protected by section 1129(a)(6), which
10 provides that a plan is confirmable only if “[a]ny regulatory
11 commission with jurisdiction, after confirmation of the plan, over
12 the rates of the debtor has approved any rate change provided for
13 in the plan, or such rate change is expressly conditioned on such
14 approval.”      See, e.g., In re Cajun Elec. Power Co-op., Inc., 230

15 B.R. 715, 741 (Bankr. M.D. La. 1999) (proposed plan providing that
16 the debtor would “seek all necessary approval” for any rate change
17 satisfied section 1129(a)(6)).
18        Any plan proposed by Debtors or another party must comply with

19 section 1129(a)(6).        Therefore, if any future plan includes a rate

20 change, the Utility would first have to obtain full approval from
21 the CPUC, and any ratepayer or entity would have the opportunity to
22 be heard by the regulatory agency during any such consideration.
23 See In re Pacific Gas and Electric Co., 304 B.R. 395, 410 (Bankr.
24 N.D. Cal. 2004) (finding that “[s]ection 1129(a)(6) specifically
25 allows confirmation of a plan containing a rate change as long as
26 the rate change is approved by the commission having jurisdiction
27 over those rates”).        Creation of a committee not contemplated under

28


                                               -7-

Case: 19-30088   Doc# 2245   Filed: 05/28/19   Entered: 05/28/19 15:55:58   Page 7 of
                                          8
 1 the Bankruptcy Code to represent ratepayer interests with respect
 2 to future rates is thus unnecessary.
 3        IV.    CONCLUSION

 4        TURN has not demonstrated that the appointment of a third

 5 official committee is required to adequately represent ratepayer
 6 interests given that the CPUC can do so.                It has not shown why the

 7 OCUC cannot represent whatever interests ratepayers hold as
 8 unsecured creditors, assuming they are indeed unsecured creditors.
 9 It has not shown how their ability to voice concerns to the CPUC
10 regarding future rate adjustments have been impaired. As section
11 1129 requires any future rate increases to be approved by the CPUC,
12 TURN and ratepayers can fight any rate increases in that forum.                      A

13 separate ratepayer committee is therefore not justified under
14 section 1102.      Consequently, the court will enter a separate order

15 denying the Turn Motion.
16                    *** END OF MEMORANDUM DECISION ***

17
18
19
20
21
22
23
24
25
26
27
28


                                               -8-

Case: 19-30088   Doc# 2245   Filed: 05/28/19   Entered: 05/28/19 15:55:58   Page 8 of
                                          8
